PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/682,321
Filing Date: 21 Aug 2017
Appellant(s): GUAN et al.



__________________
Lauren L. Sherwood (Reg. No. 71,720)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 4, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Claims 1, 4-12, 14-15, 18-19, 21, and 23-24 are not Rendered Obvious by Norton, Silcock, Bayer, Marianko, and Fuller
	1. The Cited References Fail to Teach All the Elements of the Independent Claims
	Regarding the rejections under 35 U.S.C. § 103, Appellant’s arguments largely focus on the following limitation from claim 1: “analyzing the attributes associated with the plurality of shared resources in the directory to both determine a subset of shared resources from the plurality of shared resources that are associated with the selected subset of attributes and eliminate, from the subset of shared resources, at least one shared resource that is also associated with an unselected attribute in the set of attributes.” Appellant takes issue with the Examiner’s characterization of the Bayer reference. Appellant makes the following assertions:
In either example, Bayer is limited to capturing and using as input the checked boxes for a single search or query. Bayer fails to teach or suggest where both selected and unselected boxes (i.e., ownership types both to be included and excluded from selection) are captured and utilized together as search input. For example, Bayer does not disclose where a subset of cars having ownership types to be included are determined and, from that subset, cars that have other ownership types to be excluded are eliminated. While Bayer discusses excluding some ownership types from the list that correspond to unchecked boxes, that exclusion appears 

	The Examiner points out that the claims do not necessarily require that a first subset of results from an inclusive list be determined and, then, solely from that first subset, excluded items be eliminated. In other words, finding an intersection of items that meet the requirements of items both having attributes to be included as well as not having attributes to be excluded would, in effect, yield a subset of shared resources meeting all of the inclusion (i.e., selected attributes) and exclusion (i.e., unselected attributes) requirements claimed. The claims do not necessarily require a two-step processing of first identifying a subset of shared resources associated with selected attributes and subsequently, excluding solely from the subset, shared resources that have unselected attributes. The Examiner’s assessment is supported by paragraph 43 of Appellant’s Specification, which explains the following:
[0043] In some instances, the assistant program can determine a conference room to propose by considering the hierarchy based on the unselected attributes or both the selected and unselected attributes. For example, a requestor may select the “podium” attribute and leave all other attributes unselected. When there are two conference rooms that have a podium (Conference Room A and Conference Room B), and Conference Room B also has a display, the assistant program can eliminate Conference Room B from consideration and propose Conference Room A because the requestor did not select the “display” attribute. In this manner, the assistant program reserves Conference Room B for another meeting proposal that has the “display” attributed selected. By considering both the selected and unselected attributes, the assistant program is able to accommodate or satisfy more requests for conference rooms that include particular attributes.

It is made clear in paragraph 43 that the selected and unselected attributes may both be considered all at once when returning results that meet the requirements of both the selected and unselected attributes. Paragraph 43 does not necessarily require a two-step process for analyzing attributes.
Nevertheless, even if the claims were interpreted as only running the second filter to exclude shared resources of unselected attributes on a prior identified subset of shared resources possessing selected attributes, this would simply be interpreted as a nested filter/query operation (which will be addressed in greater detail below, particularly with the discussion of the Fuller reference which does help to address an alternate interpretation of the claims as requiring a two-step process for analyzing attributes).
	Returning to a discussion of the Bayer reference, whether or not (as Appellant argues) Bayer lists mutually exclusive attributes is irrelevant. The claims do not preclude listing mutually exclusive attributes. As a matter of fact, Appellant’s own figure 4 shows multiple types of layouts (e.g., a user may select “theater layout” and “meeting layout”), as seen below:

    PNG
    media_image2.png
    541
    772
    media_image2.png
    Greyscale

	In Appellant’s figure 4, a user can select all options that might work for him/her. This does not mean that all options would ultimately all be selected by the user to schedule a meeting, for example. As seen in col. 26: 20-39 of Bayer, a potential buyer is simply specifying options in which s/he is interested (e.g., by selecting various options to be included and/or leaving options of interest selected) and excluding options in which s/he absolutely is not interested (e.g., by not selecting options to be excluded):
Moreover, the potential buyer can also utilize the ownership type as one of the search criteria by selecting one or more type selection boxes 712. In the present implementation, the search criteria menu 700 is implemented such that upon selection or checking of a particular type of selection box 712, the indicated ownership type is included in the search so that the vehicles provided in the generated vehicle list can include the ownership type indicated. In particular, the search criteria menu 700 is implemented to select all ownership types as shown in FIG. 15, so that the consumer then un-selects (i.e. removes the check by selecting) the ownership types to be excluded. Thus, if the selection boxes 712 for "Taxi" and "Fleet" are unchecked, vehicles having ownership records with these ownership types are excluded from the search results, even though they may otherwise satisfy all of the other designated criteria. Of course, the search criteria menu 700 may be implemented such that the selection boxes indicate ownership types to exclude in the search results, rather than include in the search results as shown.

Bayer clearly states, “Thus, if the selection boxes 712 for "Taxi" and "Fleet" are unchecked, vehicles having ownership records with these ownership types are excluded from the search results, even though they may otherwise satisfy all of the other designated criteria.” (Bayer: col. 26: 32-36) Furthermore, Bayer’s listed attributes (seen in Fig. 15 of Bayer and cited by Appellant on Appeal Br. 14) are not necessarily mutually exclusive, as asserted by Appellant. For example, the “Fleet” option may overlap with any of the other listed options. The bottom line is that Appellant’s claim limitation in question allows a user to identify a subset of shared resources that both include selected attributes and simultaneously exclude unselected attributes and these are precisely the types of search capabilities disclosed by Bayer, as seen above (i.e., selected attributes are included in the search results and unselected attributes are actively excluded, which yields a common subset of results of desired items that both include selected attributes and exclude unselected ones). Bayer’s search operations can be applied to any type of information (be it related to vehicles or shared resources) and yield predictable and expected results.
	While not necessarily required, the Examiner previously incorporated the Fuller reference into the rejection to address one possible interpretation of the aforementioned claim limitation as excluding shared resources associated with unselected attributes 
As acknowledged by Appellant (e.g., see Appeal Br. 12-13), the Norton and Silcock references establish that it was known to allow a user to set up a meeting with desired resources based on required attributes. Bayer and Fuller present known types of search/query operations that can easily be applied to any type of filtered information. The Marianko reference ties many of the teachings of the above-mentioned references together by explaining that efficiency is gained by properly matching room size to meeting needs so that resources are not wasted (as suggested in ¶ 6 of Marianko). In other words, while a large conference hall may provide sufficient space for a meeting of ten people, it would be a waste of the large conference hall (holding hundreds of people perhaps) to be reserved for a meeting of ten people, especially when smaller rooms are available and the large conference hall may actually be needed for a larger event. Bayer’s ability to include actively-needed attributes in a search/query request and exclude attributes that are actively undesired and/or simply not needed would help address the concern raised by Marianko, which is specifically applicable to the environments disclosed in Norton and Silcock (namely the meeting planning and room reservation environments). For example, applying Bayer’s filter operations based on selected and purposely unselected attributes to a list of conference room types for a meeting could easily have allowed a meeting planner to select which room types and equipment are absolutely needed while actively excluding room types and equipment that would simply be unnecessary, undesirable, and/or wasted for a particular meeting.
2. There was No Motivation to Combine the References as Asserted in the Office Action
Appellant submits that “[o]ne of ordinary skill in the art would have not added a filtering operation that is only applicable when at least two queries are present to increase efficiency of data evaluation, such as Fuller’s nested filtering operation, to the single query environment of Bayer.” (Appeal Br. 18) As explained immediately above, Bayer identifies items with attributes selected from a list and also actively excludes items with unselected attributes. This is an example of two different query operations (e.g., what the Examiner refers to above as the inclusion-related search and exclusion-related search) that ultimately narrow down a set of items from a larger set to a subset meeting the query/filter requirements of attributes to be both included and excluded. Bayer’s inclusion-related search and exclusion-related search capabilities would have indeed lent themselves to being run as nested (two-step) queries to improve efficiency by minimizing the overall amount of information that needs to be filtered through both the selected list of attributes to be included and the unselected list of attributes to be evaluated for active exclusion in the final results. The Examiner has addressed the motivation in greater detail above as well as in the rejection (including an explanation as to why the Bayer, Fuller, and Marianko references are all relevant to the teachings of the Norton and Silcock references and the claimed invention). Furthermore (as also mentioned above), the claims are not clearly limited to the inclusion-related search and exclusion-related search being run sequentially. They may be executed simultaneously to yield a final subset of shared resources meeting the requirements of both the attributes to be included and the attributes to be excluded.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner has cited explicit motivation from the references themselves to combine the teachings of all references. This rationale has been additionally summarized in the arguments above. Again, as acknowledged by Appellant (e.g., see Appeal Br. 12-13), the Norton and Silcock references establish that it was known to allow a user to set up a meeting with desired resources based on required attributes. Bayer and Fuller present known types of search/query operations that can easily be applied to any type of filtered information. The Marianko reference ties many of the teachings of the above-mentioned references together by explaining that efficiency is gained by properly matching room size to meeting needs so that resources are not wasted (as suggested in ¶ 6 of Marianko). In other words, while a large conference hall may provide sufficient space for a meeting of ten people, it would be a waste of the large conference hall (holding hundreds of people perhaps) to be reserved for a meeting of ten people, especially when smaller rooms are available and the large conference hall may actually be needed for a larger event. Bayer’s ability to include actively-needed 
In response to Appellant's implication that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
B. Claims 16, 17, and 22 are not Rendered Obvious by Norton, Silcock, Bayer, Marianko, Fuller, and Bezemer
	Appellant submits that the Bezemer reference does not address the analyzing limitation of the independent claims (Appeal Br. 23). Bezemer was not relied upon to reject the independent claims, much less the analyzing limitation.
C. Claims 1, 4-12, 14-19, and 21-24 Recite Patent Eligible Subject Matter
	Regarding the rejection under 35 U.S.C. § 101, Appellant submits that “the claimed analysis feature is not a generic filtering operation but rather a technically improved, graphical user interface-based search mechanism or tool that utilizes both included (e.g., selected) and excluded (e.g., non-selected) attributes captured by the interface as input for attribute analysis.” (Appeal Br. 27) Appellant further states, “When (See Office Action, at p. 4 (emphasizing the quoted language).) The present claims incorporate that abstract idea into a practical application. For instance, as one example, the present claims provide a technical solution to a technical problem, thus providing an improvement to the technology.” (Appeal Br. 27) The Examiner respectfully disagrees. The Examiner points out that the abstract ideas presented in the claimed invention also filter data by identifying shared resources that possess attributes corresponding to selected attributes and actively exclude attributes corresponding to unselected attributes. As explained in the rejection, filtering information is both an example of a mental process as well as an example of organizing human activity. The claims assist in securing resources for a meeting, which is also an example of organizing human activity. Such analysis may also be perform in the mind of a human being and/or with the use of pen and paper, thereby exemplifying a mental process as well. The abstract ideas are implemented by the additional elements at a high level of generality and as a general link to technology. Appellant has not persuasively demonstrated how a technical solution to a technical problem is achieved within the scope of the claims. The claim features Appellant asserts to be improvements are, at best, improvements in the abstract ideas, including asserted improvements to rules and an algorithm for performing the filtering; however, a human user could implement the asserted improvements in the form of process rules and a filtering algorithm. There are no specific technical details claimed. The integration of a user interface to receive user 
	Appellant states, “First, for reasons described above in Section IV(A) the nested filtering operations described by Fuller merely describe that two queries can be nested prior to performance to increase data evaluation efficiency, and do not render obvious the claimed analysis feature. Second, even if Fuller had been relevant to the claimed analysis feature, a single paragraph from a background of a prior art reference is insufficient evidence under Berkheimer standards to demonstrate the well-understood, routine, conventional nature of the additional element. (Berkheimer Memo, at 3.) (Appeal Br. 31-32) The Examiner respectfully disagrees. As discussed above, Fuller was applied in the art rejection to address one possible (but not limiting) interpretation of Berkheimer decision and memo to establish that certain subject matter was well-understood, routine, and conventional in the art. Such evidence is also superfluous to the rejection since it covers one possible interpretation of the claims, but not a necessarily limiting one.
	Appellant submits that preemption is not an issue since the claims do not seek to monopolize “the basic tools of scientific and technological work” or any judicial exception (Appeal Br. 31-32). Preemption is not a standalone test for patent eligibility.  Preemption concerns have been addressed by the Examiner through the application of the two-step framework. Appellant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  See the July 2015 Update: Subject Matter Eligibility that explains that questions of preemption are inherent in the two-part framework from Alice Corp and Mayo and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible.” The absence of complete preemption does not guarantee the claim is eligible. Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015). The Examiner has fully evaluated the claims in light of the Subject Matter Eligibility test and has determined that the claims are ineligible under this test for the reason presented in the rejection. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),